Exhibit 10.1


MEMBERSHIP INTEREST PURCHASE AGREEMENT


THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), is made as of
March 23, 2007 (the “Effective Date”), by and among Cem Esin, an individual
(“Esin”), Jonathan Shiff, an individual (“Shiff”), Mark Hagen, an individual
(“Hagen”), Kory M. Madison, an individual (“Madison” and together with Esin,
Shiff and Hagen, the “Sellers”), and Nayna Networks, Inc., a Nevada corporation
(the “Buyer”).


A. The Sellers are the owners of all of the membership interests, and are the
sole members, of Alarmco, LLC, a California limited liability company
(“Alarmco”).


B. The Buyer desires to purchase all outstanding membership interests in Alarmco
(the “Membership Interests”) from the Sellers and the Sellers desire to sell all
outstanding Membership Interests in Alarmco to the Buyer.
 
C. The Buyer, the Sellers and Pro Sat, LLC, a California limited liability
company (“Pro Sat”), are parties to that certain Membership Interests Purchase
Agreement, dated January 31, 2007 (the “Pro Sat Agreement”), pursuant to which
the Buyer intends to purchase all of the outstanding membership interests of Pro
Sat from the Sellers.
 
D. In consideration of the representations, warranties and covenants herein
contained, the parties hereto agree as follows.


1.  Purchase of the Membership Interests. At the Closing (as defined) and
subject to and upon the terms and conditions of this Agreement, the Sellers
hereby agree to sell, transfer, convey, assign and deliver to the Buyer, and the
Buyer hereby agrees to purchase, acquire and accept from the Sellers, all
outstanding Membership Interests in consideration for the payment to each of the
Sellers of their pro rata portion of the Purchase Price (as defined). The
Buyer’s obligation hereunder with regard to each Seller is contingent and
conditioned upon each Seller fulfilling its respective conditions and
obligations hereunder.
 
2.  Purchase Price. The purchase price to be paid by the Buyer for the
Membership Interests shall be 1,000 shares of the Buyer’s Common Stock (the
“Purchase Price”) to be issued to the Seller pro rata based on their relative
Membership Interests.


3.  The Closing.


(a)  Unless this Agreement is earlier terminated in accordance with Section 10,
subject to the satisfaction or waiver of each of the conditions set forth in
Section 7, the closing of the transactions contemplated by this Agreement (the
“Closing”), shall take place at the offices of Hutchison Law Group PLLC in
Raleigh, North Carolina commencing at 9:00 a.m. local time on the date of the
closing of the transaction contemplated by the Pro Sat Agreement, or at such
other place and time as shall be mutually agreed upon by the Buyer and the
Sellers (the “Closing Date”). All transactions at the Closing shall be deemed to
take place simultaneously, and no transaction shall be deemed to have been
completed and no documents or certificates shall be deemed to have been
delivered until all other transactions are completed and all other documents and
certificates are delivered.
 
(b)  At the Closing, (i) each Seller shall execute and deliver such documents as
are necessary to effect a transfer of his Membership Interests to the Buyer and
(ii) the Buyer shall issue to the Sellers their pro rata portion of the Purchase
Price.


4.  Tax Consequences. The Buyer makes no representations or warranties to any
Seller regarding the tax treatment of the sale of the Membership Interests, or
any of the tax consequences to any Seller of this Agreement, the sale of the
Membership Interests or any of the other transactions or agreements contemplated
hereby. Each Seller acknowledges that it is relying solely on its own tax
advisors in connection with this Agreement, the sale of the Membership Interests
and the other transactions and agreements contemplated hereby.


5.  Representations and Warranties of the Sellers. The Sellers, jointly and
severally, hereby represent and warrant to the Buyer that the statements
contained in this Section 5 are true and correctas as of the Effective Date.


(a)  The Sellers are the sole owners, of record and beneficially, of, and hereby
transfers to the Buyer good, valid and marketable title to, the Membership
Interests, free and clear of all security interests, liens, rights, claims and
obligations of any kind, except as set forth in the Operating Agreement of
Alarmco.
 
(b)  This Agreement constitutes a valid and binding agreement of each of the
Sellers, enforceable against each Seller in accor-dance with its terms except as
and to the extent that the same may be affected by bankruptcy or other
insolvency laws affecting the rights of creditors generally.


(c)   The Membership Interests represent 100% of the outstanding membership
interests of each Alarmco. Other than this Agreement there are no outstanding
options, warrants or other agreements or rights to purchase, or to cause Alarmco
to issue or sell, any other equity interests.


6.  Pre-Closing Covenants.
 
(a)  Closing Efforts. Each of the parties shall use its reasonable best efforts
to take all actions and to do all things necessary, proper or advisable to
consummate the transactions contemplated by this Agreement, including using its
reasonable best efforts to ensure that (i) its representations and warranties
remain true and correct in all material respects through the Closing Date and
(ii) the conditions to the obligations of the other Party to consummate the
transactions contemplated by this Agreement are satisfied.
 
(b)  Operation of Alarmco. Except as contemplated by this Agreement, from the
Effective Date to the Closing, each of the Sellers shall cause Alarmco to
conduct its operations in the ordinary course of business and in compliance with
all applicable laws and regulations and, to the extent consistent therewith, use
its reasonable best efforts to preserve intact its current business
organization, keep its physical assets in good working condition, keep available
the services of its current officers and employees and preserve its
relationships with customers, suppliers and others having business dealings with
it. Without limiting the generality of the foregoing, prior to the Closing, each
of the Sellers shall cause Alarmco not to, without the written consent of the
Buyer which consent shall not be unreasonably withheld:
 
i.  issue or sell any stock or other securities of Alarmco or any subsidiary or
any options, warrants or other rights to acquire any such stock or other
securities (except pursuant to the conversion or exercise of options, warrants
or other convertible securities outstanding on the date hereof);
 
ii.  declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock;
 
iii.  create, incur or assume any indebtedness (including obligations in respect
of capital leases); assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person or entity; or make any loans, advances or capital contributions
to, or investments in, any other person or entity;
 
iv.  enter into, adopt or amend any employee benefit plan or any employment or
severance agreement or increase in any manner the compensation or fringe
benefits of, or materially modify the employment terms of, its directors,
officers or employees, generally or individually, or pay any bonus or other
benefit to its directors, officers or employees or hire any new officers or any
new employees;
 
v.  acquire, sell, lease, license or dispose of any assets or property
(including any shares or other equity interests in or securities of any
subsidiary or any corporation, partnership, association or other business
organization or division thereof), other than purchases and sales of assets in
the ordinary course of business;
 
vi.  mortgage or pledge any of its property or assets or subject any such
property or assets to any security interest;
 
vii.  discharge or satisfy any security interest or pay any obligation or
liability other than in the ordinary course of business;
 
viii.  amend its certificate of formation, operating agreement or other
organizational documents in a manner that could have an adverse effect on the
transactions contemplated by this Agreement;
 
ix.  change its accounting methods, principles or practices, except insofar as
may be required by a generally applicable change in U.S. generally accepted
accounting principles, or make any new elections, or changes to any current
elections, with respect to taxes that affect Alarmco;
 
x.  make or commit to make any capital expenditure in excess of $10,000 per item
or $50,000 in the aggregate;
 
xi.  institute or settle any legal proceeding;
 
xii.  take any action or fail to take any action permitted by this Agreement
with the knowledge that such action or failure to take action would result in
(i) any of the representations and warranties of the Sellers set forth in this
Agreement becoming untrue or (ii) any of the conditions to the Closing set forth
in Section 7 not being satisfied; or
 
xiii.  agree in writing or otherwise to take any of the foregoing actions.
 
(c)  Exclusivity. The Sellers shall not, directly or indirectly, (1) initiate,
solicit, encourage or otherwise facilitate any inquiry, proposal, offer or
discussion with any party (other than the Buyer) concerning any merger,
reorganization, consolidation, recapitalization, business combination,
liquidation, dissolution, share exchange, sale of stock, sale of material assets
or similar business transaction involving Alarmco, (2) furnish any non public
information concerning the business, properties or assets of Alarmco, to any
party (other than the Buyer) or (3) engage in discussions or negotiations with
any party (other than the Buyer) concerning any such transaction.
 
7.  Conditions to Closing. The obligation of the Buyer to consummate the
transactions contemplated by this Agreement to be consummated at the Closing is
subject to the satisfaction of the following conditions:
 
(a)  the representations and warranties of the Sellers set forth in in this
Agreement shall be true and correct in all respects, in each case as of the
Effective Date and as of the Closing as though made as of the Closing;
 
(b)  the Sellers shall have performed or complied with in all material respects
the agreements and covenants required to be performed or complied with under
this Agreement as of or prior to the Closing;
 
(c)  no legal proceeding shall be pending or threatened wherein an unfavorable
judgment, order, decree, stipulation or injunction would (1) prevent
consummation of the transactions contemplated by this Agreement, (2) cause the
transactions contemplated by this Agreement to be rescinded following
consummation or (3) affect adversely the right of the Buyer to own, operate or
control the Membership Interests, or to conduct the business of Alarmco as
currently conducted, following the Closing, and no such judgment, order, decree,
stipulation or injunction shall be in effect;
 
(d)  the closing of the transactions contemplated by the Pro Sat Agreement; and
 
(e)  the Buyer in its sole discretion, shall be satisfied with the results of
its business, legal and financial due diligence review of the Seller.
 
8.  Additional Documents. From and after the date of this Agreement, each of the
parties shall, at the request of the other, prepare, execute and deliver to the
others such addi-tional documents and instruments and take such action as the
other may deem reasonably necessary to further evidence or effect any of the
transactions contemplated herein. All costs and expenses rea-sonably and
necessarily incurred by either party in connection with the preparation of any
such documents and instruments or the taking of any such action shall be borne
by the party requesting the same.
 
9.  Indemnification.


(a) Survival. All representations, warranties, covenants and obligations in this
Agreement and any other certificate or document delivered pursuant to this
Agreement shall survive the Closing. The right to indemnification, reimbursement
or other remedy based upon such representations, warranties, covenants and
obligations shall not be affected by any investigation (including any
environmental investigation or assessment) conducted with respect to, or any
actual knowledge acquired (or capable of being acquired) by the Buyer at any
time, whether before or after the execution and delivery of this Agreement or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with any such representation, warranty, covenant or obligation. The waiver of
any condition based upon the accuracy of any representation or warranty, or on
the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, reimbursement or other remedy based upon
such representations, warranties, covenants and obligations.


(b) Indemnification. Each of the Sellers will indemnify and hold harmless the
Buyer, and any director, officer, member, manager, employee, agent, consultant,
advisor, accountant, financial advisor, legal counsel or other representative of
the Buyer (collectively, the “Buyer Indemnified Persons”), and will reimburse
the Buyer Indemnified Persons for any loss, liability, claim, damage, expense
(including costs of investigation and defense and reasonable attorneys’ fees and
expenses) or diminution of value, whether or not involving a third-party claim
(collectively, “Damages”), arising from or in connection with: (i) any breach of
any representation or warranty made by the Seller in this Agreement or any other
certificate, document, writing or instrument delivered by Seller pursuant to
this Agreement or (ii) any breach of any covenant or obligation of the Seller in
this Agreement or in any other certificate, document, writing or instrument
delivered by the Seller pursuant to this Agreement.


10.  Termination.
 
(a)  Termination of Agreement. The parties may terminate this Agreement prior to
the Closing, as provided below:
 
i.  the parties may terminate this Agreement by mutual written consent;
 
ii.  the Buyer may terminate this Agreement by giving written notice to the
Sellers in the event the Sellers are in breach of any representation, warranty
or covenant contained in this Agreement; or
 
iii.  this Agreement shall automatically terminate upon the effective
termination of the Pro Sat Agreement.
 
(b)  Effect of Termination. If either Party terminates this Agreement pursuant
to Section 9.1, all obligations of the Parties hereunder shall terminate without
any liability of either Party to the other Party (except for any liability of a
Party for willful breaches of this Agreement).
 
11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the pur-chase and transfer of the Membership
Interests, and all prior agreements and under-standings of every kind between
the parties regarding the purchase and transfer of the Membership Interests are
superseded by this Agreement and are hereby terminated.


12.  Severability. The invalidity or unenforce-ability of any provision of this
Agreement shall not affect the validity or-enforceability of any other
provision.


13.  Modification. No provision of this Agreement, including any provision of
this Section, may be modified, deleted or amended in any manner except by an
agreement in writing executed by both of the parties.


14.  No Assignment. Neither this Agreement nor any interest herein may be
assigned by any party without the consent of the others; provided that the Buyer
may assign some or all of its rights, interests and/or obligations hereunder to
one or more affiliates of the Buyer.


15.  Benefit. This Agreement shall be binding on and inure to the parties and
their respective personal representatives, heirs, successors and assigns.


16.  Construction. This Agreement is executed and delivered and is intended to
be performed in the State of North Carolina and shall be construed and enforced
in accordance with the laws of such state, other than its rules with respect to
choice of law.


17.  Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original.


18.  Headings. The underlined headings provided herein are for convenience only
and shall not affect the interpre-tation of this agreement.
 


[Remainder of Page Intentionally Left Blank.]
 
 
 
 
 
 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed and delivered as of the date first written above.



 
THE BUYER:
 
Nayna Networks, Inc.
 
 
By:
 
___________________
   
Naveen S. Bisht, President
     
ESIN
 
 
By:
 
___________________
   
Cem Esin
       
SHIFF:
 
 
By:
___________________
   
Jonathan Shiff
     
HAGEN
 
 
By:
___________________
   
Mark Hagen
       
Madison
 
 
By:
___________________
   
Kory M. Madison
     